Question Time (Council)
The next item is Question Time (B6-0231/2009).
The following questions have been submitted to the Council.
Mr Kohout is here representing the Council. I should like to take this opportunity to welcome the decision made today by the Czech Senate, which gives us high hopes of the future ratification of the Treaty of Lisbon.
Subject: Protection of European creative works
Given that European creative works are being undermined by the growing plethora of pirated copies, what measures does the Council propose in order to afford real protection?
President-in-Office of the Council. - Mr President, thank you for your kind words addressed to the Czech Republic and to the Senate. We are also very pleased that the green light for the Lisbon Treaty is now much stronger than it was a few hours before.
In response to the first question, I would like to say that the Council shares the concerns expressed by the honourable Member relating to the need to comprehensively address the problem of piracy of protected works. This issue has been identified as a policy priority by both the European Parliament and the Council in the context of the overall effort to protect and foster innovation of European creators and consequently the competitiveness of the European economy.
The European Parliament and the Council have adopted Directive 2004/48/EC, which puts in place a Community framework for the enforcement of intellectual property rights and are currently working on a proposal for a directive on criminal measures, aimed at ensuring enforcement of such rights.
The legislative framework already in force provides for a solid base for the Member States to pursue effective protection of intellectual property rights, including by fighting piracy. Moreover, the European Community and the Member States are participating in ongoing negotiations, such as the draft anti-counterfeiting trade agreement, in order to render the protection of intellectual property rights more effective at international level.
On 25 September 2008, the Council adopted a resolution setting down concrete actions to be taken by the Member States and the Commission in the context of a comprehensive European anti-counterfeiting and anti-piracy plan. Moreover, the Council adopted in November 2008 a set of conclusions in response to the Commission communication of January 2008 on creative content online in the single market, highlighting, amongst other things, the need to promote and facilitate legitimate online offers of copyright-protected material as an important means of effectively fighting piracy.
In the customs field, the Council has adopted Regulation (EC) No 1383/2003 concerning customs action against goods suspected of infringing certain intellectual property rights and the measures to be taken against goods found to have infringed such rights. This regulation sets out the conditions under which the customs authorities may intervene in cases where goods are suspected of infringing intellectual property rights and the steps to be taken by the authorities when goods are found to be illegal.
In particular, the Community has concluded a series of customs cooperation agreements, like the agreement recently concluded with China, in order to improve and facilitate cooperation with the customs authorities of third countries, inter alia for the fight against counterfeited and pirated goods. These agreements are practical means and methods of cooperation between the European Community and the customs authorities of partner countries. These agreements are constantly implemented and updated in the framework of the Joint Customs Cooperation Committees established under these agreements.
At multilateral level, the Council actively contributes to the work undertaken under the auspices of the World Customs Organisation.
Lastly, on 16 March 2009, the Council adopted a resolution on the EU customs action plan to combat intellectual property rights infringements for the years 2009-2012, following on from the abovementioned Council resolution of 25 September 2008.
The Council remains open to examining any future initiatives that would aim at reinforcing the fight against counterfeiting and piracy so as to provide more comprehensive protection to right holders. The Council appreciates all similar efforts by the European Parliament to the same end.
(ES) Thank you very much for your answer, Mr President. I believe that, in fact, the Council does understand what the problem is, but I would like to insist on this point and to ask you, President-in-Office of the Council, if the Council is aware that at the moment European cultural production is below minimum levels.
European Union law on the protection of creative works is that of an underdeveloped country and, as a result, our cultural production is falling to the levels seen in underdeveloped countries. This is especially apparent in the audiovisual sector, where at the moment the majority of production is taking place outside Europe, mainly in the United States, because that country protects creative works. If Europe does not protect creative works, we will not have them. Is the Council aware of the responsibility that it bears at this time?
(DE) My question concerns the following: Mrs Trautmann was outvoted today here in Parliament with her compromise amendment on the telecommunications package. This means, therefore, that she has put President Sarkozy in a good position with his 'three strikes - out' solution. How does the Czech Presidency assess today's vote in Parliament with regard to the European creative artists who want to protect their rights on the Internet?
Mr President, I would just like to assure the honourable Member that the Council is well aware that this is a significant activity and a real threat to the cultural wealth of Europeans and the European Union. I think it is evident from the list of measures that the Council has undertaken in previous months and previous years that these issues have been and continue to be a priority, even within the framework of the comprehensive European plan which has set specific action goals, such as the establishment of the European Counterfeiting and Piracy Observatory. I believe it should be stated in this context that the Council realises its responsibility, is aware of the serious nature of the problem at hand, and is resolved to take specific action in this matter. As for the telecommunications package, both the previous presidency and our presidency have invested much energy in this matter. We are disappointed that the complete compromise, including this anti-piracy provision, has not been approved. I would like to voice the hope that the agreed telecommunications package will eventually be passed, following further procedures. Nevertheless, I am disappointed that, for the reasons mentioned by the honourable Member, the package has not been passed today.
Subject: Climate change
Given the well-known sceptical opinion of the Czech President Václav Klaus on climate change, how is the Council ensuring that the views of the vast majority of EU Member States and citizens endorsing the scientific veracity of man-made climate change are being respected, specifically in relation to preparations for the Copenhagen Climate Summit and the forthcoming Swedish Presidency?
President-in-Office of the Council. - Last March the Council and the spring European Council further refined a new position for the international climate change negotiations, in particular in view of the Copenhagen Conference.
At this meeting of 19-20 March 2009, the Council stressed its conviction that the economic crisis and the policy measures in response to it provide an opportunity to achieve the necessary economic reforms and at the same time speed up reforms towards a safe and sustainable low-carbon resource-efficient economy.
The Presidency conclusions of the European Council of March this year stated that the European Union remained committed to playing a leading role and bringing about the global and comprehensive climate agreement in Copenhagen in December this year, designed to limit global warming to below 2° Celsius.
To this end the European Council recalled the EU's commitment to a 30% emission reduction as its contribution to such an agreement, provided that other developed countries commit themselves to comparable emission reductions and that advanced developing countries contribute adequately according to their responsibilities and respective capabilities. The European Council will further discuss these issues at its June meeting.
deputising for the author. - I would like to thank the Czech Presidency for the chairing of the committee and their views on this.
As I asked one of your colleagues before, could I have assurances now, as we approach the critical meeting that will be the UNFCC COP-15 in Copenhagen this December, that we will have the enthusiastic support of the Czech Government for an adequate and fully equitable global agreement to reduce carbon emissions worldwide?
You started your Presidency with the reputation of being climate-sceptics. Can you confirm now that you are converts and that you fully agree with the legislative climate and energy package that was passed overwhelmingly last December by this Parliament?
President-in-Office of the Council. - (CS) Mr President, in response to the question I would like to say firstly that we - in the sense of the Czech Government and the Czech Republic - have never been sceptical about climate change. I do not think that what I said in my speech about certain conclusions being adopted by the March European Council, about certain measures being adopted by previous European Councils attended by the Czech Government and about the government agreeing with those conclusions, can indicate in any way that either the outgoing government or the new government which comes into office on Friday have changed their opinions on this matter in any way. In this sense we can say that we will follow the course submitted or outlined by previous Councils, and our ambition is for the EU to do its utmost at the upcoming June EU summit to move forward, despite all the associated problems and difficulties, on the preparation of the mandate of the European Council and the negotiating framework for Copenhagen. I sensed in the question an allusion to the Czech President but I can tell you categorically and honestly that two days ago a summit with Japan was held in Prague, chaired on behalf of the EU by President Klaus and if you spotted anything out of line there with the unified EU view on the climate, kindly let me know, although I know that but nothing of that kind took place. Seen in this light, I view these concerns as understandable, but not entirely justified in principle, and I hope I have managed to dispel them.
Subject: Lisbon Treaty and the Czech Presidency
Could the Council please comment on a possible timetable for ratification by the Czech Republic of the Lisbon Treaty?
President-in-Office of the Council. - (CS) Mr President, in your introduction to my speech today you made an announcement in which you congratulated the Czech Republic over the fact that its Senate today approved the Lisbon Treaty with a clear majority of votes. I believe that - at this moment - this is the best reply to the question in hand.
Thank you to the Czech Minister and congratulations through him to the leader and all the members of the Czech Senate. Now both the upper and lower houses have voted to approve the ratification.
You may look at me as an Irish Member of this House and say: is this the pot calling the kettle black? We have a job yet to do in Ireland. The Poles and the Germans also have a bit of tidying up to do.
But can I ask you to indicate when and if your President Klaus is likely to accept the wishes of the upper and lower Houses and approve - or sign off, if you like - the full ratification of the Treaty? Again, thank you. I am delighted with today's result in your Senate.
(DE) Mr President, I congratulate the Czech Presidency on the decision in the Senate. Nonetheless, I have to say that we in Europe are naturally dissatisfied with many areas of the interplay between the institutions of the European Union and that is why we have negotiated this reform treaty over the last eight months. Would it perhaps be possible for a debate to be conducted in the Czech Republic regarding what in fact they find troubling about this treaty and what alternatives President Klaus could offer the people of Europe to quell the current dissatisfaction, to which he indeed vociferously refers, and what solutions he would envision? At present, all that is known is that he wants to prevent the reform but is putting forward no positive proposals.
(DE) Mr President, with President Klaus having damaged the national renown of his country out of sheer egocentricity I too would like to congratulate the Czech Presidency and say that it was a first-class presidency. I am happy that it has ended with the ratification of the treaty as far as parliamentary procedure is concerned.
Mr President, I would like to thank you for your words of appreciation, and your congratulations on the approval of the Lisbon Treaty by our Senate. President Klaus has his own views and we in the Czech Republic respect his opinions, which are part of the democratic spectrum of opinion. As for the debate on the Lisbon Treaty, it proved to be very intense, and that is why the Senate has not approved the Lisbon Treaty until now, following long discussions on the subject. The large majority of votes - 54 senators out of the 80 present - cast in favour of the treaty included senators from the Civil Democratic Party (ODS) (the party President Klaus once founded), which shows that there is 'Eurorealism' in the Czech Republic, that there is a very strong feeling of co-responsibility for Europe and for the EU, as well as a will to continue the process of European integration and to take an active part in it. As regards the constitutional arrangement for approval by both chambers of the Czech Parliament, it is really a precondition for ratification, which then culminates with the signature of the President. In this respect, the constitution does not set any deadlines, and I would not like to speculate at this moment about the date by which the Treaty will be signed by the President. The situation for us is now quite new, even in the Czech Republic itself. This is a great load off our minds and we are naturally overjoyed. We will of course hold further consultations and talks aimed at finalising ratification within the shortest possible period of time.
Subject: Croatia, Macedonia and Southeast Europe
How does the Council judge the likelihood of concluding accession negotiations with Croatia and giving a deadline for negotiations with Macedonia before the end of the year and fleshing out the prospects for EU accession of southeast European states, including Kosovo, lying between Croatia and Macedonia?
President-in-Office of the Council. - Mr President, the negotiations with Croatia have entered an important and demanding phase. Since the start of these negotiations, 22 chapters have been opened, of which seven have been provisionally closed. Forecasts of the conclusion of the negotiating process cannot be made. As you know, the advancement of the negotiations is mainly guided by Croatia's progress in preparing for accession in addressing opening and closing benchmarks, as well as in meeting the requirements of the negotiating framework and fulfilling Croatia's obligations under the Stabilisation and Association Agreement.
The implementation of the revised Accession Partnership is also important to prepare for further integration with the European Union. Full cooperation with the International Criminal Tribunal for the Former Yugoslavia, including access to documents, remains essential in line with the negotiating framework. In this context, it is worth recalling that the Council has repeatedly stated that, in accordance with the negotiating framework and the Accession Partnership, efforts towards good neighbourly relations must be continued - in particular work on finding solutions to bilateral issues with neighbouring countries, especially border issues.
The Presidency regrets that the border issue with Slovenia is affecting the pace of Croatia's accession negotiations and the progress on the ground does not match the former progress registered. As you know, the Presidency, together with the former and incoming Presidencies and the Commission, has made significant facilitation efforts to make progress on this issue. Furthermore, the April General Affairs and External Relations Council held a useful discussion to take stock of the situation.
Concerning the former Yugoslav Republic of Macedonia, I would like to recall the decision of the European Council of December 2005 to grant it the status of candidate country, taking into account in particular the requirements of the stabilisation and association process and criteria for membership and implementation of the priorities in the Partnership, the substantial progress made in completing the legislative framework related to the Ohrid Framework Agreement, as well as its track record in implementing the Stabilisation and Association Agreement, including its trade-related provisions since 2001.
According to the European Council of June 2008, further steps by the former Yugoslav Republic of Macedonia in its progress towards the EU will be possible, provided that the conditions set out in the December 2005 European Council conclusions, the Copenhagen political criteria and the outstanding key priorities of the Accession Partnership are fulfilled. Maintaining good neighbourly relations, including a negotiated and mutually acceptable solution on the main issue, remains essential. Holding free and fair elections is crucial. According to the preliminary assessment of the OSCE/ODIHR election observation mission, elections held on 22 March and 5 April were organised thoroughly and met most international commitments and standards.
This is an important step forward for democracy in the country. We encourage the new President and the Government in their efforts to achieve progress in their country, to the benefit of all citizens, and the Government for concentrating on the reform agenda, such as the strengthening of the rule of law, economic progress and the fight against corruption and organised crime.
Concerning other countries of the Western Balkans, very considerable progress has been made towards EU membership over recent years but this has also been uneven and huge challenges remain. The Council is willing to support efforts to meet these challenges, in particular by implementing the Stabilisation and Association Agreements and by granting considerable financial support. The Stabilisation and Association Process remains the overall framework for the European perspective of the Western Balkans. By making solid progress in economic and political reform and by fulfilling the necessary conditions and requirements, the remaining potential candidates in the Western Balkans should achieve candidate status according to their own merits, with EU membership as the ultimate goal.
In December 2008 Montenegro filed its membership application. On 23 April this year the Council asked the Commission to prepare its opinion on the application so that the Council can then take further decisions. On 28 April Albania applied for EU membership. Applications from other countries might be received at a later stage.
The Council recalls the European Union's willingness to assist the economic and political development of Kosovo through a clear European perspective, in line with the European perspective of the region. The Council welcomes the Commission's intention to present, in autumn 2009, a study examining means to further Kosovo's political and socioeconomic development. The Council is committed to strengthening people-to-people contacts, such as lifting the visa requirements when the benchmarks defined in the visa liberalisation road maps are met, as well as further promoting student and young professional exchanges.
While strengthening the ownership principle, the EU stresses the importance of regional cooperation and good neighbourly relations among the Western Balkan countries. Regional cooperation and the European agenda are linked. The more Western Balkan countries cooperate with each other, the more they integrate within European structures. This is because regional cooperation contributes to a shared understanding in the region and to finding solutions for issues of common interest, such as in the fields of energy, transport, trade, the fight against organised crime and corruption, refugee return and border control.
(DE) Many thanks for that very good and very exhaustive reply.
I have three very short supplementary questions:
First, do you believe it is conceivable that the Czech Presidency will open a new chapter with Croatia?
Second, will you name a date for Macedonia this year?
Third, what is the timeframe for relaxing visa restrictions?
President-in-Office of the Council. - (CS) Mr President, with respect to the first question concerning the unblocking of the negotiation process, as I previously stated in my opening speech, one of the agenda items of the last meeting of the Council for General Affairs and External Relations was devoted precisely to these issues. We firmly believe that progress in this matter will be achieved during the current presidency, as well as an agreement to facilitate the conclusion of the negotiating chapters that have been prepared for closing. It has been one of the main goals of this presidency since the outset to unblock this situation. A solution is taking shape and we hope it will be acceptable to all parties involved, making it possible to achieve progress in the negotiations.
As for the question concerning the Former Yugoslav Republic of Macedonia (FYROM), it should be noted that at this moment we do not expect a date to be fixed or other specifics to be finalised during this presidency. We do not envisage visa liberalisation in the first session of this year, but do believe that by the end of this year or early next year citizens from a number of Western Balkan countries that are close to meeting or have already met the benchmarks, could travel visa-free from some of the Western Balkans countries to the European Union. It has been emphasised here on several occasions that one of the priorities of our presidency is to bring the countries of the Western Balkans and the European Union closer together. We have been devoting considerable efforts to this end, and we want to devote equal, if not greater, efforts to this priority in the two months remaining to us.
Subject: Protecting the most vulnerable in the economic crisis
In the conclusions of its meeting on 19 and 20 March, the European Council stated that in tackling the social impact of the current economic crisis, 'particular attention should be given to the most vulnerable and to new risks of exclusion'.
In what ways is the Council focusing on protecting the most vulnerable, such as new migrants, older people, settled ethnic minorities, people with disabilities and the homeless, from being pushed to the margins of society?
President-in-Office of the Council. - As the honourable parliamentarian has said very well the joint report on social protection and social inclusion, which was submitted to the European Council meeting on 19-20 March, stresses the need for appropriate social policies, not only to mitigate the adverse social impact on the most vulnerable but also to cushion the impact of the crisis on the economy as a whole.
This implies adjusting benefits, where needed, to safeguard appropriate support for recipients. In particular comprehensive active inclusion strategies that combine and balance measures and inclusive labour market access to quality services and adequate minimum incomes need to be implemented.
A boost must be given to Member States' efforts to implement comprehensive strategies against poverty and social exclusion of children, including accessible and affordable quality childcare.
Sustained work is required to tackle homelessness as an extremely serious form of exclusion, to promote the social inclusion of migrants and to address, for example, the multiple disadvantages the Roma people are facing and their vulnerability to social exclusion.
Vigilance is also needed as new risk groups, among them young workers and labour market entrants, as well as new risks, may emerge.
As regards the specific situation of older people, ethnic minorities and persons with disabilities, the Council has already adopted legislation aiming to protect these and other vulnerable groups from discrimination. Council Directive 2000/78/EC establishes a general framework for equal treatment in employment and occupation and prohibits discrimination on the grounds of religion or belief, disability, age or sexual orientation as regards employment and occupation. Council Directive 2000/43/EC implements the principle of equal treatment between persons, irrespective of racial or ethnic origin, in a wide number of areas including employment, self-employment, vocational training, social security, education and access to goods and services, including housing.
In addition, the Council is currently examining a new Commission proposal that aims to extend the protection against discrimination even further. The proposal for a Council directive on implementing the principle of equal treatment between persons irrespective of religion or belief, disability, age or sexual orientation would extend the protection against discrimination based on religion or belief, disability, age or sexual orientation to areas beyond employment. On 2 April 2009 the European Parliament voted in favour of the Commission's proposal under the consultation procedure, and discussions on the draft directive are ongoing in the Council.
Allow me also to recall that last spring the Council and Parliament successfully negotiated a first-reading agreement on the Commission's proposal to establish a European Year for Combating Poverty and Social Exclusion in 2010. At the time, few of us could have guessed the scale of the coming economic crisis. However, with the benefit of hindsight, it is clear that the Commission, Council and Parliament were absolutely right to focus on the problems of poverty and social exclusion.
Finally the Council is also examining a set of draft conclusions on equal opportunities for women and men of the age 50-plus generation, tabled by the Czech Presidency. It is expected that these conclusions will be adopted by the Council in June. This will be another opportunity for the Council to reaffirm its commitment to ensuring that our older citizens can live active lives and age with dignity.
Within the framework of the current EU Presidency, the Conference on Social Services entitled 'Social services: a tool for mobilising the workforce and strengthening social cohesion' was held in Prague in April this year. The conference stressed the importance of social services for active inclusion of people endangered by social exclusion and excluded from the labour market.
The social services sector, due to economic and demographic changes on the one hand, becomes the important field of new job opportunities, in particular for women and older workers and, on the other hand, it helps the social services users themselves to hold down their jobs.
The conference introduced basic starting points for further all-European discussions on the role of social services in society. Although the ways of providing social services, sharing competences and the conception of financial sustainability are different in EU Member States, there was a good deal of consensus among the speakers at the conference on the role and goals of social services.
In the conference conclusions, which will be further elaborated and then negotiated with the aim of adoption by the EPSCO Council in June, the role of social services as an essential instrument for social policies is stressed.
The necessity of the integrated manner in conceiving and delivering social services and taking into account individual needs of clients is underlined as well. The important role of public authorities in guaranteeing quality, access and sustainability of social services is mentioned and it is stated that investing in social services, in particular during the present financial and economic crisis, pays and can strengthen the growth potential and the cohesion of economies and societies. The importance of informal care is pointed out and so-called 'shared care', a combination of both formal and informal care, seems to be optimum and most effective.
In the conference conclusions, the importance of the promotion of a system of lifelong training and capacity-building for assuring the quality of services is mentioned. Last but not least, the protection of rights, dignity and special needs of social services users is emphasised.
deputising for the author. - (NL) Mr President, I would like to thank the Czech Presidency warmly for answering my question. I was pleased to hear that the issue of extending the Directive on anti-discrimination to goods and services was given a prominent place in your answers to questions on the fight against growing poverty and social exclusion amongst the most vulnerable groups. Allow me to tell you how much I appreciate this.
My question to you is, does this also mean that the text which this House approved in April enjoys the full support of the Czech Presidency, and what practical steps have you, as President-in-Office, taken in order to ensure that this directive is also adopted as soon as possible by the Member States and the Council? Many thanks.
(LT) I too would like to thank you for your comprehensive reply. The problem of social exclusion is very widespread and multi-faceted, because, in my opinion, now many people simply face problems of survival. Is the Council prepared to increase food aid? Food aid is also a very important matter now, as this crisis rages, and it seems to me that we should devote more attention to this.
President-in-Office of the Council. - (CS) I would like to thank you for applauding my previous reply and my efforts to give a truly exhaustive answer to the question posed. As regards the additional question, it must be said that I am not in a position to give a perfectly clear answer at this point in time. Nevertheless, it should also be noted that all of the issues relating to social exclusion, as well as those concerning the fight against poverty in this time of crisis, are quite naturally on the agenda and are being discussed intensely in the Council's working groups, including the directive that you mentioned. As for food aid, I may have misunderstood the aim of the question, but at the Council we have been discussing food aid primarily for developing countries, in other words the countries worst affected by the economic and financial crisis, as well as by the previous food crisis. As far as the situation in the European Union is concerned, no such topic is being discussed. Nevertheless, we are aware of the responsibility of the European Union regarding the least successful or those who need far more assistance in the current situation, and this subject will also figure on the agenda of a meeting of the ministers for development co-operation.
Subject: European Employment Pact
How does the Council view the proposal to adopt a European Employment Pact which could be an important tool in preserving social cohesion and promoting the growth and economic recovery of the EU which is suffering from the effects of the global crisis?
President-in-Office of the Council. - The Council has not received any proposal from the Commission for a European employment tax. Therefore the Council is not in a position to answer the specific points raised by the honourable Member on this issue. However, the Council shares the concerns expressed by the honourable Member in her question and considers that it is important to preserve social cohesion and to promote the growth and economic recovery of the European Union, which is suffering from the effects of the global crisis.
In this framework, the Presidency would like to recall that Member States remain, in the first instance, responsible for designing and implementing the employment policies. Nevertheless, the Council pays special attention to these employment policies, especially now that Europe is facing a financial economic crisis and adopts new early employment guidelines in accordance with the Treaty.
In this sense, the Presidency would like to recall that in December last year the European Council decided an overall European economic recovery plan to address, inter alia, employment issues resulting from the financial crisis. The plan consists of immediate budgetary measures amounting to EUR 200 billion comprising, on the one hand, Community measures amounting to EUR 30 billion and, on the other hand, national measures that would amount to EUR 170 billion.
The European Council also supported the idea of rapid action by the European Social Fund in support of employment, especially for the benefit of the most vulnerable groups in the population, such as supporting flexicurity policies and policies easing job transition periods, and giving Member States the opportunity, where necessary, for reprogramming European Social Fund expenditures in order to strengthen their employment strategies.
It is also to be recalled that, in addition to the European Social Fund, the European Globalisation Adjustment Fund also provides Community assistance to complement national actions, including actions at regional and local levels. This fund, created by the Council in 2007, addresses specific European-scale crises caused by globalisation and provides one-off, time-limited individual support geared directly to redundant workers.
A revision of the European Globalisation Adjustment Fund is under way and the European Council of March 2009 called for a swift agreement to be reached. The Council welcomes the agreement for a first-reading adoption of this revision and goes by today's vote in plenary.
The European Council of March also agreed upon some additional measures such as the following: removing barriers while preventing the creation of new ones and achieving a fully operational internal market; further reducing administrative burdens; improving framework conditions for industry in order to maintain a strong industrial base and for businesses with a special focus on SMEs and innovation; encouraging partnership between business, research, education and training; and stepping up and improving the quality of investment in research, knowledge, and education.
Finally the Presidency would like to recall that the initiative of the current Presidency, an Employment Summit, will be organised on 7 May in Prague. Yesterday the Czech Deputy Prime Minister for European Affairs, Mr Vondra, had the opportunity to speak at this plenary on this issue on behalf of the Presidency.
(EL) Mr President, I thank the President-in-Office of the Council for his reply. My question was on exactly the same wavelength. Should all the means programmed from time to time - especially as a result of the crisis - not be coordinated under one umbrella, what I call an 'agreement on employment', so that they bear fruit for the European citizens, who hear about millions of euros - you mentioned the sum of 200 billion - but do not see this money being translated into effective action which will give them a way out of unemployment and poverty?
President-in-Office of the Council. - (CS) Mr President, I must say I am wholly sympathetic to what has been said here, and I am convinced that the forthcoming summit, the'employment summit' in Prague, will be another occasion for creating and putting forward initiatives which the June European Council will be able to return to and which will be focused precisely on the topics we have been discussing here, in other words issues relating to the impact of the economic crisis on employment.
Subject: Health care abroad
The new patient mobility directive, scheduled to be debated by Parliament in April, will lay down common provisions on the reimbursement of health care received abroad. Members of the European Parliament are seeking to ensure that patients from EU countries have every opportunity to receive treatment abroad (such as through the reimbursement in advance of expensive health-care services so that they are not only available to the wealthy), while the Council is proposing that such rights be limited and that the Member States themselves decide what health care received by their citizens abroad would qualify for reimbursement.
In the Council's view, how can these opposing positions of Parliament and the Council be reconciled? What possible compromise proposals does the Council envisage?
President-in-Office of the Council. - Mr President, the Presidency, building on the work carried out by the French Presidency, is pursuing actively discussions on the proposal for a directive of the European Parliament and of the Council on the application of patients' rights in cross-border health care.
The Presidency's objective is to find solutions that will strike the right balance between the rights of the patients in cross-border health care and the responsibilities of the Member States for the organisation and delivery of health services and medical care.
As the Presidency stated during the plenary debate of 23 April 2009, patients travelling to other Member States should receive full information and high-quality health care. But it is also important to make sure that the directive fulfils the principles of clarity, legal certainty and subsidiarity. Discussions are still ongoing in the Council, so it is impossible to predict whether a political agreement can be reached under the current Czech Presidency. However, the current discussions in the Council suggest that a system of prior authorisation is likely to be limited to specific types of health care. It will be an option for Member States, which they may or may not use. This possibility was recognised by the European Court of Justice under certain conditions.
The Council is also considering accompanying any system of prior authorisation with measures aimed at transparency and full information of the patients about their rights related to receiving cross-border health care.
On the other hand, the directive sets a minimum level of what the Member States have to guarantee to their patients as regards the reimbursement of the costs of cross-border health care. It is the same amount which would be incurred for the same treatment in their home Member State. Nothing prevents Member States from providing their patients who receive cross-border health care with a more advantageous form of reimbursement, even in advance. However, it depends on the Member States' national policy.
Nevertheless, in cases where the person really needs to receive planned treatment in another Member State and there are objective medical reasons for that, there is already in existence Regulation (EC) 883/2004, under which the patient will receive health care without actually bearing costs himself.
According to the report voted in Parliament's plenary on 24 April 2009, the European Parliament has also recognised the prior authorisation system as a planning and management tool if it is transparent, predictable, non-discriminatory and subject to clear information for patients.
The Council will study all the amendments with care and will consider how to take account of them in its common position in order to reach an agreement in second reading.
(LT) Once again thank you for your comprehensive and, I would say, hopeful reply. It is very good that the conditions for obtaining medical assistance, both at home and abroad, are being harmonised. However, it is clearly wrong that a lot will depend on a patient's ability to pay. Those patients who are unable to make up the difference between costs at home and abroad will not be able to take advantage of this.
The Czech Republic, which took over the presidency from France, is still a young country and I would like to ask: were there differences in the way the new and old Member States assessed this problem?
President-in-Office of the Council. - (CS) Mr President, I would like to express my thanks for the additional comment by the honourable Member. We are bearing this in mind and we will take account of it. I think he has identified a major problem, but at this moment the question cannot be resolved in a clear-cut and simple manner. I view this as a problem that should be addressed by the Council in its further discussions on these issues.
Questions which have not been answered for lack of time will be answered in writing (see Annex).